EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Feirstein, Reg. No. 75,948 on May 21, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A system comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
receiving, over a network connection from a first user device, user text input data entered into a text message conversation between the first user device and 
based on a context of the user text input data 
extracting (i) coordinate information from the determined image and (ii) coordinate information from the determined emoji;
merging the determined image and the determined emoji to create the first emoji mashup based at least in part on a first coordinate mapping comprising spatial relationships between the coordinate information for the determined emoji and the coordinate information for the determined image; and
in the text message conversation

2.	(Previously Presented) The system of claim 1, wherein the operations further comprise resizing the determined image.

3.	(Currently Amended) The system of claim 1, wherein the operations further comprise:
receiving a request from the first user device to create a second emoji mashup;
merging the determined image and the determined emoji to create the second emoji mashup based at least in part on a second coordinate mapping comprising spatial relationships between the coordinate information for the determined emoji and the coordinate information for the determined image, wherein the second coordinate mapping is different than the first coordinate mapping; and
transmitting, over the network connection to the first user device, the second emoji mashup for display on the first user device as another suggested reply [[to]] in the text message conversation

4.	(Previously Presented) The system of claim 1, wherein the merging comprises:


5.	(Canceled)

6.	(Previously Presented) The system of claim 1, wherein the merging comprises:
spatially overlaying the determined emoji on the determined image based in part on the coordinate information for the determined emoji and the coordinate information for the determined image.

7.	(Currently Amended) A method comprising:
receiving, over a network connection from a first user device, user text input data entered into a text message conversation between the first user device and 
based on a context of the user text input data
determining coordinate information for the determined emoji;
determining coordinate information for the determined image;
generating a first emoji mashup based at least in part on the coordinate information for the determined emoji and the coordinate information for the determined 
generating a second emoji mashup based at least in part on the coordinate information for the determined emoji and the coordinate information for the determined image, wherein the second emoji mashup has a second coordinate mapping of the coordinate information for the determined emoji in relation to the coordinate information for the determined image, and wherein the second coordinate mapping is different than the first coordinate mapping; and
transmitting, over the network connection to the first user device, the first emoji mashup and the second emoji mashup that causes the first emoji mashup and the second emoji mashup to be displayed on the first user device as suggested replies [[to]] in the text message conversation

8.	(Previously Presented) The method of claim 7, further comprising labeling and resizing the determined image.

9.	(Previously Presented) The method of claim 7, further comprising:
receiving user feedback from the first user device indicating a preferred emoji mashup from a set comprising the first emoji mashup and the second emoji mashup; and
training an emoji mashup creation model based on the user feedback.

10.	(Previously Presented) The method of claim 7, wherein the generating comprises:
spatially placing the determined image on the emoji based in part on the coordinate information for the determined emoji and the coordinate information for the determined image.

11.	(Previously Presented) The method of claim 7, wherein the generating comprises:
spatially placing the determined emoji on the determined image based in part on the coordinate information for the determined emoji and the coordinate information for the determined image.

12.	(Canceled)

13.	(Canceled)

14.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, over a network connection from a first user device, user text input data entered into a text message conversation between the first user device and 
based on a context of the user text input data
extracting (i) coordinate information from the determined image and (ii) coordinate information from the determined emoji;
generating a first emoji mashup based at least in part on the coordinate information for the determined emoji and the coordinate information for the determined image, wherein the first emoji mashup has a first coordinate mapping of the coordinate information from the determined image in relation to the coordinate information from the determined emoji; and
transmitting, over the network connection to the first user device, the first emoji mashup that causes the first emoji mashup to be displayed on the first user device as a suggested reply [[to]] in the text message conversation

15.	(Previously Presented) The non-transitory machine-readable medium of claim 14, wherein the operations further comprise:
receiving, over the network connection, a request from the first user device to refresh the first emoji mashup;
in response to receiving the request to refresh, generating a second emoji mashup based at least in part on the coordinate information from the determined emoji and the coordinate information for the determined image, wherein the second emoji mashup has a second coordinate mapping of the coordinate information from the determined image in relation to the coordinate information from the determined emoji, and wherein the second coordinate mapping is different than the first coordinate mapping; and
resizing the image.

16.	(Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
transmitting, over the network connection to the first user device, the second emoji mashup to the first user device that causes the second emoji mashup to be displayed on the first user device as another suggested reply [[to]] in the text message conversation

17.	(Previously Presented) The non-transitory machine-readable medium of claim 14, wherein the operations further comprise:
spatially placing the determined image on the determined emoji based in part on the coordinate information for the determined emoji and the coordinate information for the determined image.

18.	(Canceled)

19.	(Previously Presented) The non-transitory machine-readable medium of claim 14, wherein the operations further comprise:
spatially overlaying the determined emoji on the determined image based in part on the coordinate information for the determined emoji and the coordinate information for the determined image.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 14, wherein the operations further comprise:
receiving, over the network connection from the first user device, user feedback data related to the first emoji mashup; and
based on the user feedback data, training an emoji mashup model.

21.	(Previously Presented) The system of claim 3, wherein the operations further comprise:
receiving, over the network connection, user feedback data related to the first emoji mashup and the second emoji mashup; and
training a coordinate mapping model using the user feedback data, wherein the second emoji mashup having a second coordinate mapping different than the first coordinate mapping is used in training the coordinate mapping model.

22.	(Previously Presented) The system of claim 1, wherein the first coordinate mapping includes a relation between a center coordinate of the determined image and a center coordinate of the determined emoji.

23.	(Previously Presented) The method of claim 7, further comprising receiving, over the network connection from the first user device a refresh request to generate the second emoji mashup, wherein the generating the second emoji mashup is in response to receiving the refresh request.

24.	(Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
receiving, over the network connection, user feedback data related to the first emoji mashup and the second emoji mashup; and
based on the user feedback data, associating either the first emoji mashup or the second emoji mashup with the user text input data

REASONS FOR ALLOWANCE
Claims 1-4, 6-11, 14-17 and 19-24 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record includes Matas et al. (Matas), US Patent Application Publication No. US 2017/0140214, Bojja et al. (Bojja), US Patent Application Publication No. 2017/0185581, and Hviding, US Patent Application Publication No. 2018/0024726.
Matas discloses image data acquisition module initiating acquisition of an image data (user input data) from a user of a mobile device (first user device), analyzing the image data to determine a state associated with the image data such as a happy face, a sad face or a mad face (paragraphs [0031]-[0033]).  Matas further discloses the emoji providing module determining, identifying or selecting an emoji that corresponds to or is associated with the state of the image data (paragraphs [0034]-[0038]).  Matas further discloses analyzing the image data to determine one or more positions (locations/coordinates) of one or more specified facial features within at least the portion of the face and the user, wherein the positions are locations within the face such as points of the nose, points of eyes, lips, etc., and identifying one or more emoji features within the emoji that are associated with the one or more specified facial features (paragraphs [0041]-[0041], [0046], [0047], [0056] and Figure 6).  Matas discloses the user can use his or her computing system to write and transmit a message such as a text or chat message (paragraph [0025]).  
Bojja discloses obtaining features related to a text message of a user such as words (paragraph [0033] and Figure 2), and text input can be mapped to an image or emoji (paragraphs [0003], [0005], [0029] and [0039].  Bojja further discloses mapping at least a portion of a word or words in the communication to at least one corresponding emoji (paragraphs [0011]-[0012]).  
Hviding discloses systems and methods of generating personified emoji including a digital image of a user, wherein facial data are generated by identifying facial features from the digital image, and then combining/embedding an emoji template with the facial data to create a personified emoji which contains embedded information about the user’s face (Abstract and paragraph [0024]).  Hviding further discloses emoji facial features are located on the emoji template according to the facial data set, thus the emoji facial features are positioned based upon the registration between the facial data set and the emoji template to position the emoji facial features at the necessary relative distances between each of the other facial features as well as within the face of the emoji as circumscribed by the boundary of the emoji template (paragraphs [0040, [0043]-[0044] and Figure 2C-2E and 4A-4B).  
 
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “based on a context of the user text input data, determining an image and an emoji to be merged to create a first emoji mashup; extracting (i) coordinate information from the determined image and (ii) coordinate information from the determined emoji; merging the determined image and the determined emoji to create the first emoji mashup based at least in part on a first coordinate mapping comprising spatial relationships between the coordinate information for the determined emoji and the coordinate information for the determined image; and transmitting, over the network connection to the first user device, the first emoji mashup that causes the first emoji mashup to be displayed on the first user device as a suggested reply in the text message conversation”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177